Citation Nr: 0839630	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-40 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include as diagnosed as Crohn's disease and/or 
ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from March 1964 to July 1964 
and various periods of active and inactive duty for training 
from November 1963 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board issued a decision in May 2006 denying the veteran's 
claim of entitlement to service connection.  He appealed to 
the U.S. Court of Appeals for Veterans Claims (Court).  
In November 2007, his representative and VA's Office of 
General Counsel - representing the Secretary of VA, filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the case for readjudication in compliance 
with directives specified.  The Court issued an order that 
same month, granting the joint motion, and returned the case 
to the Board.


FINDING OF FACT

The competent evidence of record does not establish the 
veteran's gastrointestinal disability was incurred in active 
service or active or inactive duty for training.


CONCLUSION OF LAW

A gastrointestinal disability was not incurred in, or 
aggravated by, active service, to include active duty for 
training and inactive duty training.  38 U.S.C.A. §§ 101(2), 
101(22-24), 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.6, 3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter dated in January 2004 from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter informed the appellant of what evidence was required 
to substantiate his claim for service connection.  This 
letter also informed him of his and VA's respective duties 
for obtaining evidence. 

The VCAA notice letter failed to discuss the law pertaining 
to the assignment of a disability evaluation and an effective 
date in compliance with Dingess/Hartman.  The Board finds 
that this omission is not prejudicial because the 
preponderance of the evidence is against the claim for 
service connection and no disability rating or effective date 
will be assigned.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  See also Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (a remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim, including a transcript of 
the veteran's testimony before the undersigned Veterans Law 
Judge (VLJ)of the Board.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record for the time period at issue 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation 

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R.  § 3.1 (2008).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. §§ 101(22), 101(23), 
101(24) (West 2002).  Once a claimant has established 
"veteran" status through the performance of "active 
service," he is entitled to certain presumptions afforded to 
veterans.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The veteran asserts that service connection is warranted for 
a gastrointestinal disability that has been alternatively 
diagnosed as Crohn's Disease and ulcerative colitis.  Private 
treatment records of record reflect that the veteran has been 
diagnosed with, and treated for, chronic ulcerative colitis 
and/ or Crohn's Disease since July 1966.  However, the record 
does not reflect that the veteran's current gastrointestinal 
disability was incurred in active service or during any 
period of active or inactive duty for training during the 
veteran's service in the Army Reserves.  In this regard, the 
veteran asserts that his Crohn's disease and/or ulcerative 
colitis was diagnosed while he was in active duty for 
training in July 1966.  The veteran's DA Form 20 reflects 
that the veteran was on annual active duty for training 
(ANACDUTRA) for 18 days beginning on June 23, 1966.  He also 
had duty on July 11, 1966.  The Board observes that such 
dates would indeed corroborate the veteran's contention that 
he was on active duty for training in July 1966.

However, based on the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disability, including Crohn's disease and/or 
ulcerative colitis, so this claim must be denied.  38 C.F.R. 
§ 3.102.  

The Board finds that the veteran has not shown by competent 
medical evidence that his currently manifested 
gastrointestinal disability is causally or etiologically 
related to any period of active duty service, and it is not 
presumed to have had its onset during active service.  The 
Board also finds that the appellant has not shown by 
competent medical evidence that his currently manifested 
gastrointestinal disability is the result of a disease 
incurred or aggravated in the line of duty during a period of 
active duty for training, or that his gastrointestinal 
disability is the result of an injury incurred or aggravated 
in the line of duty during a period of inactive duty 
training.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  

The veteran's available service medical records are entirely 
negative for any complaint, treatment, or diagnosis of a 
gastrointestinal disease.  The Board acknowledges that the 
veteran's service medical records show that the veteran 
reported a history of piles or rectal disease in March 1966, 
but points out that this was noted as related to hemorrhoids, 
which were acute and resolved with treatment.  See 38 C.F.R. 
§ 3.303(b) (isolated findings in service are insufficient 
to establish chronicity).  Moreover, the veteran's March 1966 
examination report was normal, with a normal clinical 
evaluation of the abdomen, anus, and rectum.  Likewise, the 
veteran did not report any complaints referable to his 
gastrointestinal system at his October 1963 and July 1964 
military examinations.  This is probatively significant and 
given a lot of weight and credibility because this was at a 
time contemporaneous to the alleged incident in question.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
It stands to reason that, if he indeed had any problems with 
his gastrointestinal system, then he would have at least 
mentioned this during his military examinations.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").

The Board acknowledges that the veteran was treated for 
colitis in August 1966 and December 1967, but points out that 
there is no evidence of continuity of symptomatology.  The 
Board likewise acknowledges that, in a contemporaneous August 
1966 private medical record, the veteran's treating 
physician, J. L. F., M.D., indicated that the veteran was 
hospitalized from July 27, 1966 through August 18, 1966 for 
infectious hepatitis and chronic ulcerative colitis; 
nonetheless, the days of reported hospitalization are 
subsequent to the period that it was reported that the 
veteran was on annual active duty for training.  (The Board 
finds that the last day the veteran would have been on annual 
active duty for training was July 10, 1966).  
The Board also observes that in a November 1967 letter, Dr. F 
reported that the onset of the veteran's severe abdominal 
cramps was during field exercises in July 1966 and that he 
was hospitalized from July 7, 1966 to August 18, 1966; 
however, the Board finds that the dates of hospitalization 
reported in the November 1967 letter cannot be considered 
accurate, as these dates fall within the period that the 
veteran was on annual active duty for training.  In this 
regard, the Board points out that the veteran's DA Form 20 
shows that the veteran was called to duty on July 11, 1966, 
subsequent to his reported 18 days of annual active duty for 
training.  As there is no evidence that the veteran failed to 
report for duty on July 11, 1966, this evidence establishes 
that the veteran was not then hospitalized for his ulcerative 
colitis from July 7 to August 18, 1966, as reported in the 
November 1967 letter.  It would have been impossible for him 
to have been on Reserve duty on July 11, 1966 if he was 
hospitalized on those dates.  Therefore, the Board concludes 
that the August 1966 letter as to the dates of the veteran's 
hospitalization to be more probative than the November 1967 
letter.  

Further, the Board again notes that the letter from J.F.F., 
M.D., dated in November 2007, indicates as reported medical 
history that the veteran had an "onset of severe abdominal 
cramps during field problems in July 1966."  As noted above, 
objective evidence of record corroborates that the veteran 
was on active duty for training in July 1966.  While the 
veteran is competent to report having experienced abdominal 
cramping during field problems in July 1966, as a lay person, 
he is not competent to offer a diagnosis in this regard.  
Moreover, as discussed above, the reported diagnosis of 
chronic ulcerative colitis on hospitalization beginning on 
July 7, 1966 is not consistent with the evidence of record as 
a whole.  There is no competent medical opinion of record 
which relates the reported abdominal cramping during field 
problems in July 1966 with identification or treatment of a 
current gastrointestinal disability during service.

The Board also acknowledges that the veteran submitted a 
December 2004 statement from a fellow service member, P.R.O., 
wherein Mr. O stated that the veteran developed diarrhea due 
to exposure to tainted water during his 1966 period of active 
duty for training, which was treated by the medics with a 
bottle of Kaopectate.  Mr. O indicated that the veteran 
should have been referred to a physician for treatment.   
Nevertheless, while the Board does not dispute the Mr. O's 
statement, little probative weight can be assigned to his 
statement, in light of the absence of any corroborating 
medical evidence supporting his assertions, such as evidence 
of complaints or treatment for diarrhea in the veteran's 
service medical records.   See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  Accordingly, in the absence of 
any evidence to the contrary, the Board concludes that the 
contemporaneous evidence of record fails to show that the 
veteran's ulcerative colitis and/or Crohn's disease was 
incurred while the veteran was on active duty for training in 
July 1966 or any other period of active or inactive duty for 
training, or active service.  See Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  

Moreover, the evidence of record clearly demonstrates that he 
did not have relevant symptoms or receive treatment for a 
gastrointestinal disability again until 1998, over 32 years 
after his discharge from service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence, which weighs against the 
claim).  

The Board acknowledges that S. B., M.D., opined in May 2008 
that the veteran had Crohn's disease related to his service 
and noted that the veteran reported that his Crohn's symptoms 
began during his 1966 period of active duty for training.  
However, the Board notes that Dr. B. appears to have based 
his opinion on the history as related by the veteran, and not 
a review of the entire claims file.  See Reonal v. Brown, 5 
Vet. App. 458, 494-95 (1993) (the presumption of credibility 
is not found to "arise" or apply to a statement of a 
physician based on a factual premise or history as related by 
the veteran).  The veteran's unsubstantiated assertions 
cannot summarily be accepted as fact.  See Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991) (the Board is not required to 
accept unsubstantiated or ambiguous medical opinions as to 
the origin of the veteran's disorder).  
  
In conclusion, although the veteran asserts that his current 
gastrointestinal disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the preponderance of the evidence of record fails 
to establish that the veteran's current gastrointestinal 
disability is related to his active military service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a gastrointestinal disability, 
including Crohn's disease and/or ulcerative colitis.  


ORDER

Entitlement to service connection for a gastrointestinal 
disability, to include as diagnosed as Crohn's disease and/or 
ulcerative colitis is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


